DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/16/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

 Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2).
Baldwin taught treating fingernails to prevent or mitigate brittleness with attendant splitting and breaking, and to promote growth and generally enhance the quality of the nail, by the topical application of a composition comprising soybean oil, sunflower oil and vitamin E [abstract]. The compositions were used as part of the treatment for applying polish to the nails. In this regard, the composition was applied after the nails were cleaned and dried, and prior to the application of a base coat of polish [col 2, lines 1-5].
Baldwin suggested, though did not specifically teach, a basecoat, as recited in claim 1. Although Baldwin taught oil as a part of a system for applying polish to nails, Baldwin did not specifically teach a UV/LED composition, as recited in claim 1. Baldwin did not teach improved adhesion, as recited in claim 1.
Vu disclosed multilayer nail coatings [title and abstract]. As per Vu, nail coatings are well-known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [col 1, lines 16-22]. Nail coating systems typically comprise three layers: a basecoat, a color layer, and a topcoat. The principle function of the basecoat is to provide adhesion to the natural nail. 
The color layer is applied over the basecoat. The second, or “color” layer may be colorless or translucent. Typically, it is colored and will have some opacity. The main function of the color layer is cosmetic and, in some cases, enhances the durability of the whole nail. 
The final layer is applied on top of the color layer. This layer, normally called “topcoat” typically functions to provide shine to the finished nail coating composite. Moreover, the topcoat also functions as a means of protecting the color layer from chemical (such as water or household products) and/or physical (such as UV light) exposure, as well as abrasion resistance [col 1, line 56 to col 2, line 2].
Vu’s coatings were polymerizable by UV radiation (e.g., a UV/LED composition) [col 3, lines 5-10; col 6, lines 40-43], thereby enabling the color layer to adhere to the natural nail for periods in excess of two weeks, without breakdown of the coating, and without damaging the natural nail [col 7, lines 59-64]. As per Vu, there is a need in the art for a nail coating system that possesses enhanced adhesion and durability properties [col 2, lines, 27-29].
Since Baldwin suggested a base composition, it would have been prima facie obvious to one of ordinary skill in the art to include the said base within the teachings of Baldwin. An ordinarily skilled artisan would have been so motivated, because basecoats are well known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [Vu; col 1, lines 16-22 and at line 56 to col 2, line 2].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a UV/LED composition, as taught by Vu. An ordinarily skilled artisan would have been motivated to enable the color layer to adhere to the natural nail for periods in excess of two weeks without breakdown of the coating, and without damaging the natural nail, as taught by Vu [Vu; col 7, lines 59-64].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a system that improved adhesion of the nail coating layers. An ordinarily skilled artisan would have been so motivated, because there is a need in the art for a nail coating system that possesses enhanced adhesion and durability properties [Vu; col 2, lines, 27-29].
Baldwin, in view of Vu, reads on claims 1 and 3.
Regarding claim 2, Baldwin did not teach a base composition, as discussed. However, Vu taught a nail covering system comprising a basecoat layer comprising a non-reactive solvent [claims 1, 7 and 26]. Said solvent, butyl acetate, readily volatilized at room temperature, leaving regions of increased porosity throughout the nail coating. These porous regions later facilitated the entry of a remover solvent [col 7, lines 8-22].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a basecoat containing butyl acetate. An ordinarily skilled artisan would have been so motivated, because butyl acetate readily volatilizes at room temperature, leaving regions of increased porosity throughout the nail coating, wherein said porous regions later facilitate the entry of a remover solvent, as taught by Vu [Vu; col 7, lines 8-22; claims 1, 7 and 26].
Regarding claims 8-9, Baldwin did not teach a nail polish coating, topcoat and second UV/LED composition, as instantly required. However, Vu taught a multilayer nail coating system comprising at least a first layer and a second layer, wherein said layers comprised a basecoat layer, an intermediate layer and a topcoat layer, and wherein the layers were exposed to actinic radiation [title, abstract and claims 1 and 26].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, a multilayered coating system comprising a nail polish coating, a topcoat and a second UV/LED composition, as taught by Vu. An ordinarily skilled artisan would have been so motivated, because nail polish coating systems typically comprise a polish coating and a topcoat, in addition to the basecoat. Said coatings are well-known, representing major product lines in the appearance and beauty industries, and are important to fashion conscious individuals [col 1, lines 16-22].
An ordinarily skilled artisan would have been additionally motivated because, as taught by Vu, the nail polish coating enhance the durability of the nail, and the topcoat provides shine to the finished nail coating composite. Finally, UV/LED compositions enable the layers to adhere to the natural nail without breakdown of the coating, and without damaging the natural nail, as taught by Vu [Vu, as discussed above].

Response to Arguments
Applicant's arguments, filed 12/16/2021, have been fully considered but they are not persuasive. The Declaration of Rebecca Isa, under 37 C.F.R. 1.132, has been fully considered but it is not persuasive.

Applicant/Declarant argued that the cited art does not disclose nail coating layers that improve adhesion.
The Examiner disagrees. Vu taught improved adhesion of nail coating layers (throughout), wherein there is a need in the art for a nail coating system that possesses enhanced adhesion and durability properties (discussed above in the rejection over Vu).

Applicant/Declarant argued that a skilled artisan would not be motivated to apply a cosmetic nail product directly to a base coat applied directly to an oil, because the common understanding is that additional products will not adhere if there is any oil on the nail. The Applicant/Declarant cited MILADY, the Ohio Cosmetology Board Teaching Information Packet, Schoon et al, Allure and Stylecaster magazines (each, of record). Additionally, the Applicant argued that Nail Care HQ teaches that a base coat will not adhere to a layer of oil because base coat is formulated to bond to the nail surface.

The Examiner disagrees. Baldwin taught the application of nail oil before the base coat. Baldwin did not teach removal of the oil before the base coat. Vu taught the application of multiple layers of coatings, inclusive of a base coat and a UV/LED (e.g., a cosmetic nail product) coating.

Applicant/Declarant argued that Baldwin teaches [col 2, lines 11-14] that excess nail oil be removed from the nail prior to application of the base coat.
The Examiner disagrees with the interpretation of Baldwin. At the Applicant’s citation of Baldwin, the disclosure states that “It is not necessary to wait until the composition is dry before applying the base coat; however, one should remove the excess prior to the application of the base coat.” As Baldwin states that it is not necessary to wait until dryness, and that “excess” should be removed, Baldwin does not teach or suggest removal of all oil. Since “excess” is not the entirety, and since it is not necessary to wait until dryness, Baldwin does not teach or suggest the removal of all nail oil, as alleged by the Applicant/Declarant.

Applicant/Declarant argued that a person of ordinary skill and training in the art of nail care would understand that when Baldwin refers to “removal” of excess oil, such removal is performed using acetone, alcohol or nail polish remover, or by scrubbing the nails with soap and water, which would remove ail oil from the nail bed.
The Examiner disagrees, as Baldwin does not teach “removal” such that removal is performed using acetone, alcohol or nail polish remover, or by scrubbing the nails with soap and water. Furthermore, Baldwin does not teach removal of all oils, as it is not necessary, per Baldwin, to wait until the oil composition is dry before applying the base coat [Baldwin; col 2, lines 9-14]. Baldwin reads on the claimed subject matter, and is not excluded by the claims.

Applicant/Declarant argued that a person of ordinary skill would not understand that removal of “excess” oil implies that some oil may be left on the surface of the nail.
The Examiner disagrees. Baldwin guides the skilled artisan that it is not necessary to wait until the composition (which is oil) is dry before applying the base coat. This implies that some oil may be left on the surface of the nail.

Applicant/Declarant argued that Vu does not describe the application of an oil- based serum to the nails prior to application of the disclosed UV-curable composition; Vu does not teach adhesion between the basecoat and a layer of oil.
In response to the arguments against the references individually, the Examiner responds that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In the instant case, Vu was not relied upon to teach the application of an oil-based serum. The combined teachings of Vu and Baldwin taught an oil layer, a base layer, a nail product layer and improved adhesion, as claimed.

Applicant/Declarant argued that a person of ordinary skill in the art would never have considered combining the teachings of Baldwin with Vu, because those of skill in the art would have been motivated to remove all oil and moisture from the nails prior to application of a UV-curable gel polish. Applicant/Declarant argued that a person of ordinary skill in the art would have never thought to leave oil on the nails (Baldwin) before proceeding to apply a base coat and cosmetic nail product (Vu), based on the prevailing techniques taught to, and followed by, those in the industry.
The Examiner disagrees. Neither Baldwin nor Vu taught the removal of all oil and moisture from the nails. Furthermore, as previously discussed, Baldwin explicitly taught that it is not necessary to dry the nail plate from oil before applying the base coat.

Applicant/Declarant argued that the basecoat layer of Vu is not the same as the acetate solvent-based composition as claimed, since the Vu system requires 20 minutes of soaking in acetone to remove. Declarant cited Vu at col 7, line 67 to col 8, line 4.
The Examiner disagrees, and responds that Vu’s basecoat is not excluded by the claims. Vu taught [col 4, lines 58-59] that additional layers may be interposed between the basecoat and the topcoat, meaning that the basecoat does not require removal. Furthermore, when removed, the nail coatings of Vu are not removed until desired [Vu at col 5, lines 58-60].

Applicant/Declarant argued unexpected properties (improved health of the nail plate and improved adhesion of products to the nail) of the claimed coating system.
The Applicant's conclusions are not supported by data in the specification. An initial review of the instant specification by the Examiner does not make clear whether or not the asserted benefits are demonstrated. The allegations of an unexpected effect are merely attorney argument since they are unsupported by fact. MPEP 2145(i).
The arguments of counsel cannot take the place of evidence in the record. It does not appear that the Applicants have provided evidence in support of these conclusions. As such, the Applicants have the burden of proffering data and establishing results as unexpected and significant. Evidence of unexpected properties may be established by direct or indirect comparative tests. MPEP 716.02(b)(I)(II)(III).
Regarding Exhibits A-G (Declaration, #s 13-23), the Examiner notes that Exhibits A and E are not prior art. Exhibits B-D and G do not appear to have a date, and Exhibit F has a date that is not legible. Because the submitted Exhibits are either not prior art, without a date, or have dates that are not legible, it is difficult to determine patentability at the time of the Applicant’s filing. Nevertheless, it does not appear that the submitted Exhibits evidenced improved adhesion. Exhibits A and E appear subjective and anecdotal; and, Exhibits B-D, G and F appear to have been submitted for information purposes only.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2) and further in view of Nail Care HQ (https://www.nailcarehq.com/does-nail-oil-penetrate-polish/, 08/23/2013).
The 35 U.S.C. 103 rejection over Baldwin and Vu was discussed above.
Although Baldwin disclosed nail oil, Baldwin was silent the restoration of sebum and water to the nail plate, as recited in claim 4.
However, Nail Care HQ disclosed that nail oil rehydrates the natural nail plate (e.g., restores water and natural oils) and helps prevent cracking in nail lacquer. Furthermore, nail oil moisturizes the skin around the nails, preventing painful hangnails and reducing fine wrinkles [page 7, Why You Need It].
Since Baldwin taught nail oil, it would have been prima facie obvious to one of ordinary skill in the art to include the restoration of sebum and water to the nail plate within the teachings of Baldwin, as disclosed by Nail Care HQ. An ordinarily skilled artisan would have been so motivated, because nail oil rehydrates the natural nail plate (e.g., restores water and natural oils) to help prevent cracking in nail lacquer [Nail Care HQ; page 7, Why You Need It].

Response to Arguments
The 35 U.S.C. 103 rejection over claim 4 was not traversed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2) and further in view of Living off Love and Coffee (http://livingoffloveandcoffee.com/what-is-a-ridge-filler-and-do-i-need-to-use-one/, 01/02/2012).
The 35 U.S.C. 103 rejection over Baldwin, in view of Vu, was previously discussed.
Although Baldwin disclosed an oil applied over the nail bed, Baldwin did not specifically disclose that the oil filled the crevices of the nail plate, as recited in claim 5.
However, Living off Love and Coffee disclosed that filling the ridges of the nails evens out the nail bed, allowing for a smooth application of subsequent nail polish [page 1, first three paragraphs].
It would have been prima facie obvious to one of ordinary skill in the art to include, within the teachings of Baldwin, filling the crevices in the nail plate. An ordinarily skilled artisan would have been motivated to even out the nail bed, thereby allowing for a smooth application of subsequent nail polish, as taught by Living off Love and Coffee [Living off Love and Coffee, page 1, first three paragraphs].

Response to Arguments
The 35 U.S.C. 103 rejection over claim 5 was not traversed.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al (USP 3,887,702), in view of Vu et al (USP 8,541,482 B2) and further in view of Manic Talons (http://www.manictalons.com/2013/10/tips-and-tricks-using-regular-polish.html).
The 35 U.S.C. 103 rejection over Baldwin and Vu was previously presented. 
The combined teachings of Baldwin and Vu taught UV gel nail coatings [Vu at col 7, line 64]; however, were silent a nail polish (that was not a UV/LED composition) applied to the UV/LED layer, as recited in claims 7 and 21.
As per Manic Talons [2nd and last paragraphs], however, many people don’t realize that there are several reasons to use regular nail polish with gel polish. For example, you can apply regular nail polish over a gel manicure; you can sandwich regular nail polish between layers of gel; and, you can use regular nail polish for nail art. If you have a dress code for work or simply can't commit to a color for longer than a few days, you can still get the strength and protection of gel, without giving up the ability to change your nail color. 
The best part is that you can apply and remove regular nail polish without damaging the gel underneath!  Plus, there are added benefits to layering gel polish under your regular nail polish.  First, the regular nail polish dries much faster over gel.  Second, the gel hides any ridges or imperfections, which is awesome for polishes that tend to show every flaw in the nail.  Third, the gel adds strength and protection to your nails to help reduce the risk of breaks.  Last but not least, regular nail polish tends to wear longer without chips over the gel polish [3rd paragraph]. 
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Manic Talons (regular nail polish over gel nail polish) with those of the combined teachings of Baldwin and Vu. The ordinarily skilled artisan would have been motivated to spice up a boring work appropriate gel manicure (or to hide a non-work appropriate gel manicure);  sandwich regular nail polish between layers of gel for lasting wear;  or, use regular nail polish for nail art on gel manicures, as taught by Manic Talons. 
Additionally, there are added benefits to layering gel polish under your regular nail polish.  First, the regular nail polish dries much faster over gel.  Second, the gel hides any ridges or imperfections, which is awesome for polishes that tend to show every flaw in the nail.  Third, the gel adds strength and protection to your nails to help reduce the risk of breaks.  Last but not least, regular nail polish tends to wear longer without chips over the gel polish, as taught by Manic Talons [1st, 3rd and last paragraphs]. 
Further, regarding claim 21, since Manic Talons taught that you can apply and remove regular nail polish without damaging the gel underneath, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Baldwin and VU, a coating system that was maintained upon removal of a nail polish layer with nail polish remover. An ordinarily skilled artisan would have been motivated by Manic Talons teachings [3rd paragraph] that you can apply and remove regular nail polish without damaging the gel underneath. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 7-9 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 21-22 of copending Application No. 16/318,904, in view of Vu et al (USP 8,541,482 B2) and further in view of Manic Talons (http://www.manictalons.com/2013/10/tips-and-tricks-using-regular-polish.html).
The copending claims recite all of the features instantly recited for the nail coating system except for a UV/LED composition. The instant claims require a UV/LED composition, and such an ingredient is not recited by the copending claims. Claims 7 and 21 are further limited to nail polishes applied over the UV/LED composition, where the UV/LED composition is maintained upon removal of the nail polish.
Vu disclosed a multilayer coating system, wherein said coatings were polymerizable by UV radiation (e.g., a UV/LED composition) [col 3, lines 5-10; col 6, lines 40-43], thereby enabling the color layer to adhere to the natural nail for periods in excess of two weeks without breakdown of the coating, and without damaging the natural nail [col 7, lines 59-64]. Vu tested [Example 1] the chemical resistance of a disclosed topcoat formulation and noted that it remained intact for at least 150 rubs of a cotton pad soaked in 99 wt. percentage acetone. 
As per Manic Talons [2nd and last paragraphs], however, many people don’t realize that there are several reasons to use regular nail polish with gel polish. For example, you can apply regular nail polish over a gel manicure; you can sandwich regular nail polish between layers of gel; and, you can use regular nail polish for nail art. If you have a dress code for work or simply can't commit to a color for longer than a few days, you can still get the strength and protection of gel, without giving up the ability to change your nail color. 
And the best part is that you can apply and remove regular nail polish without damaging the gel underneath!  Plus, there are added benefits to layering gel polish under your regular nail polish.  First, the regular nail polish dries much faster over gel.  Second, the gel hides any ridges or imperfections, which is awesome for polishes that tend to show every flaw in the nail.  Third, the gel adds strength and protection to your nails to help reduce the risk of breaks.  Last but not least, regular nail polish tends to wear longer without chips over the gel polish [3rd paragraph]. 
It would have been prima facie obvious to one of ordinary skill in the art to include, within the copending formulation, a UV/LED composition, as taught by Vu. An ordinarily skilled artisan would have been motivated to enable the color layer to adhere to the natural nail for periods in excess of two weeks without breakdown of the coating, and without damaging the natural nail, as taught by Vu [Vu; col 7, lines 59-64].
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Manic Talons (regular nail polish over gel nail polish) with those of the combined teachings of Baldwin and Vu. The ordinarily skilled artisan would have been motivated to spice up a boring work appropriate gel manicure (or to hide a non-work appropriate gel manicure);  sandwich regular nail polish between layers of gel for lasting wear;  use regular nail polish for nail art on gel manicures. 
Additionally, there are added benefits to layering gel polish under your regular nail polish.  First, the regular nail polish dries much faster over gel.  Second, the gel hides any ridges or imperfections, which is awesome for polishes that tend to show every flaw in the nail.  Third, the gel adds strength and protection to your nails to help reduce the risk of breaks.  Last but not least, regular nail polish tends to wear longer without chips over the gel polish, as taught by Manic Talons [1st, 3rd and last paragraphs]. 
Lastly, it would have been prima facie obvious to one of ordinary skill in the art to include, within the combined teachings of Baldwin and VU, a coating system that was maintained upon removal of a nail polish layer with nail polish remover. An ordinarily skilled artisan would have been motivated by Manic Talons teachings [3rd paragraph] that you can apply and remove regular nail polish without damaging the gel underneath. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
The Applicant did not traverse the obviousness-type nonstatutory double patenting rejection over the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612